Citation Nr: 0210533	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  98-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of anterior collateral ligament 
(ACL) reconstruction and repair of a lateral meniscus tear of 
the right knee, from January 23, 1997 to June 22, 1998.  

(The issue of entitlement to the assignment of two separate 
ratings each in excess of 10 percent for a postoperative 
right knee with instability and arthritis with limitation of 
motion of the right knee, from June 22, 1998, will be the 
subject of a separate Board decision.)


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
January 1997.  
This appeal arises from April 1997 and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, which granted service 
connection for the veteran's right knee disability.  A 10 
percent rating was assigned, effective January 23, 1997.  In 
July 2000 the RO granted a separate 10 percent rating for the 
veteran's right knee disability, noting that there was 
instability and degenerative changes with noncompensable 
limitation of motion.  The effective date for the separate 10 
percent rating based on degenerative changes was June 22, 
1998.  Thus there are two sub-issues in appellate status: 
Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of ACL reconstruction and repair 
of a lateral meniscus tear of the right knee, from January 
23, 1997 to June 22, 1998; and entitlement to the assignment 
of two separate ratings each in excess of 10 percent for a 
postoperative right knee with instability and arthritis with 
limitation of motion of the right knee, from June 22, 1998.

The Board is not, at this time, considering the claim of 
entitlement to the assignment of two separate ratings each in 
excess of 10 percent for a postoperative right knee with 
instability and arthritis with limitation of motion of the 
right knee, from June 22, 1998.  Rather, the Board is 
undertaking additional development of this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903. (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue of entitlement to the assignment of two separate 
ratings each in excess of 10 percent for a postoperative 
right knee with instability and arthritis with limitation of 
motion of the right knee, from June 22, 1998.





FINDING OF FACT

For the period from January 23, 1997 to June 22, 1998, the 
veteran's right knee disorder was manifested by pain, slight 
instability and limitation of flexion to 90 degrees; it was 
not productive of more than slight instability, subluxation, 
frequent episodes of locking with effusion into the joint, 
limitation of extension, or limitation of flexion to less 
than 90 degrees. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of ACL reconstruction and repair of a lateral 
meniscus tear of the right knee, from January 23, 1997 to 
June 22, 1998, have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters: During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the May 1998 Statement of the 
Case, an August 2000 Supplemental Statement of the Case, and 
a VCAA letter to the veteran, mailed by the RO in April 2002.  
The latter document informed the veteran about what evidence 
VA could obtain and what information and evidence he would 
need to submit.  There is no indication of any additional 
relevant evidence that has not been obtained.  The veteran 
has not identified any records which are not in the claims 
folder.  He was afforded a VA examination relevant to the 
period of time in question.  (As noted in the introduction, 
the issue of the proper ratings from June 22, 1998 will 
require additional development; specifically, a VA 
examination to determine the current severity of his right 
knee disability.)  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Factual Background.  Service medical records reveal a right 
knee anterior cruciate ligament reconstruction and meniscal 
repair was performed in May 1993.  Subsequent to the surgery 
in July 1993 the veteran had range of motion from 0 to 145 
degrees.  His strength was good.  Lachman's test was 
negative.  In October 1993, upon an orthopedic follow-up 
outpatient clinic visit, it was noted that the right knee was 
"doing well".  It was further reported that the veteran was 
surfing, jogging and doing light exercises at home.  
Examination revealed moderate effusion of the right knee.  
Range of motion was from 0 to 150 degrees.  There was slight 
laxity to varus/valgus, and Lachman's was greater on the 
right than the left with a definite end point.  McMurrray's 
was negative, the right pivot was one plus, and the right 
quadriceps was noted to be weak.  In September 1994 the knee 
was noted to be stable and the veteran passed a functional 
knee test.  On service separation examination in November 
1996 no abnormality of the knee was noted.  

In February 1997 the veteran submitted his claim for service 
connection for residuals of surgery to the right knee.  A VA 
general examination was performed in February 1997.  The 
veteran complained of right knee pain and locking with a 
recurrent history of the latter since surgery.  He had been 
told it was probably meniscal.  Examination revealed a four 
plus inch longitudinal scar on the medial aspect of the right 
knee with some paresthesias next to it from transections of 
the cutaneous nerves.  There was a one plus inch transverse 
scar on the lateral aspect of the right knee.  Both of the 
scars were post surgical, and they were well healed, non-
keloid and non-tender with slight skin sensation changes 
nearby.  

A VA examination of the joints was also performed in February 
1997.  The veteran complained of intermittent pain in the 
right knee, which occurred when he walked for about an hour.  
Examination revealed a surgical scar at the medial aspect of 
the right knee.  It was oblique and measured three inches in 
length and was about one inch in width.  It was adherent to 
underlying tissue, not tender, not keloidal, and not 
hypertrophic.  There was no swelling or deformity of the 
knee.  There was no anterior, posterior or lateral 
instability.  Anterior and posterior drawer signs were 
negative.  There were no valgus or varus motions.  Range of 
motion in flexion and extension was from 0 to 90 degrees.  It 
was painful at the end of the range of motion.  There was no 
decrease of the range of motion upon repetitive motions or 
motions against resistance.  There was no incoordination of 
motion.  X-rays raised a question of chondromalacia of the 
patellae.  The diagnosis was residuals of injury to the right 
knee, status post surgery, arthralgia, decreased range of 
motion and atrophy of the right lower leg.  

The RO granted service connection for residuals of a right 
knee injury in April 1997.  A 10 percent rating was assigned 
based on pain with motion, effective January 23, 1997.  The 
veteran filed a notice of disagreement with the rating of the 
right knee disability in April 1998.  A statement of the case 
was issued in May 1998.  The veteran appealed to the Board of 
Veterans' Appeals in July 1998.  On his VA Form 9 the veteran 
stated his knee locked at times and was accompanied by  
extreme pain.  

In support of his assertions the veteran submitted records of 
a June 1998 VA orthopedic examination from the VA Outpatient 
Clinic in San Diego.  The veteran reported participating in 
sports, namely roller blading.  He continued to have some 
discomfort in the knee.  There was an almost constant dull 
aching feeling in the knee.  There were times when it felt 
like there was a screw under the knee cap in the joint.  He 
also stated the knee tended to pop when he was walking.  He 
took Tylenol for pain relief from time to time.  
Examination revealed no swelling, effusion, temperature 
increase or deformity of the right knee.  There was a well 
healed 10 centimeter surgical scar running longitudinally 
along the medial border of the patellar tendon.  There was 
also a four and one half centimeter scar running 
longitudinally on the lateral aspect of the knee joint and 
proximal tibia.  Small arthroscopic portal puncture scars 
were also seen.  Manipulation of the knee revealed no 
indication of major intra-articular crepitation.  There was a 
definite slight laxity of the knee.  He demonstrated at least 
grade I positive Drawer sign.  His Lachman's sign was 
negative.  He could extend the knee to 0 and flex the knee to 
145 degrees.  When attempting to get down into a full squat 
the veteran was unable to fully flex the right knee.  The 
examiner stated there was objective evidence of residual 
disability.  He had limited flexion of the knee which 
impaired working in a deep knee bend and or a squatting 
position.  There was some degree of residual symptomatology 
which suggested the possibility of some residual meniscus or 
articular pathology and scarring associated with the major 
intra-articular reconstructive procedure.  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  The appeal being from the initial 
rating assigned upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged." Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating.  Limitation of flexion of the leg to 
45 degrees warrants a 10 percent evaluation. Limitation of 
flexion of the leg to 30 degrees is rated 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  

Limitation of extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2001).  

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
result in the assignment of a 20 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5258. 

The symptomatic removal of semilunar cartilage will result in 
a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 .

Analysis.  As is reflected on the title sheet of this 
decision, the issue is entitlement to the assignment of an 
initial rating in excess of 10 percent for residuals of ACL 
reconstruction and repair of a lateral meniscus tear of the 
right knee, from January 23, 1997 to June 22, 1998.  (The 
issue of entitlement to the assignment of two separate 
ratings each in excess of 10 percent for a postoperative 
right knee with instability and arthritis with limitation of 
motion of the right knee, from June 22, 1998, will be the 
subject of a separate Board decision.)  When VA is evaluating 
a disability initially, staged ratings may be assigned, 
representing variations in the level of impairment during the 
rating period.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  
After reviewing the evidence the Board has concluded that, 
for the period commencing on January 23, 1997 to June 22, 
1998, the veteran's right knee disorder was manifested by 
pain, slight instability and limitation of flexion to 90 
degrees.  There is no medical evidence to show more than 
slight instability or any, subluxation.  While the veteran 
gave a history of intermittent locking of the joint, there is 
no medical evidence of such locking, nor is there any 
evidence of frequent episodes of locking with effusion into 
the joint.  The only relevant evidence of motion of the knee 
shows normal extension and no more than limitation of flexion 
to 90 degrees, which does not support a compensable rating 
under the applicable rating criteria (38 C.F.R. § 4.71a, 
Codes 6260, 5261). 

The Board finds no X-ray evidence of arthritis of the right 
knee prior to or during the period of time in question.  
Accordingly, separate ratings for instability and arthritis 
with painful or limited motion is not warranted under 
(VAOPGCPREC 23-97; VAOGCPREC 9-98; Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997); Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991). 

The Board also considered whether a separate rating for scars 
is applicable.  There is no indication that the scars about 
the right knee are poorly nourished or repeatedly ulcerated.  
The scars were noted to be healed.  There was no indication 
the scars were painful.  38 C.F.R. § 4.118, Diagnostic Code 
7803, 7804, 7805 (2001).  The regulations provide scars may 
also be rated based on limitation of the part affected.  
38 C.F.R. § 4.119, Diagnostic Code 7805.  The current ratings 
assigned in this decision are based on the limitation of 
function of the right knee.  In addition, there is nothing in 
the record which indicates the adherent scars cause any 
additional limitation of motion of the knee.  

The Board also noted the VA examiner in February 1997 found 
some paresthesias of the right knee from the transections of 
the cutaneous nerves.  A noncompensable rating is assigned 
for sensory disturbances of the cutaneous nerve.. The maximum 
rating which may be assigned for neuritis not characterized 
by organic changes is that of moderate incomplete paralysis 
of the nerve.  Moderate incomplete paralysis of the cutaneous 
nerve is rated as zero percent.  38 C.F.R. § 4.123, 4.124a, 
Diagnostic Code 8529 (2001).  

The Court has held consideration should be given to 
functional loss due to pain as provided in 38 C.F.R. § 4.40.  
The Court noted that 38 C.F.R. § 4.40 required that a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); 
Johnston v. Brown, 10 Vet. App. 80 (1997).  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995) the Court held that diagnostic 
codes based solely on range of motion do not subsume 
38 C.F.R. § 4.40 or 4.45.  They ruled that 38 C.F.R. § 4.14 
which forbids pyramiding does not forbid consideration of 
higher ratings based on a greater limitation of motion due to 
pain on use including during flare-ups.  The Court ordered 
the Board to apply the provisions of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in increased ratings cases.  

The veteran has demonstrated the knee can be flexed to 90 
degrees.  Limitation of flexion to 45 degrees is required for 
a compensable rating base on limitation of motion of the leg.  
Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2001); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, the functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded.  See Lichtenfels, supra.  

There is no medical evidence to show that the veteran has any 
additional functional limitation of the knee due to pain, 
flare-ups of pain, weakness, fatigability or incoordination 
to a degree that would support a rating in excess of 10 
percent from January 23, 1997 to June 22, 1998.  There was no 
more than limitation of flexion to 90 degrees during this 
period, which does not support a compensable rating, and 
there is no objective evidence to show any additional 
limitation of motion due to pain or any other symptom.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the assignment of a rating in excess of 10 percent for his 
right knee disability from January 23, 1997 to June 22, 1998.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to the assignment of an initial rating in excess 
of 10 percent for residuals of ACL reconstruction and repair 
of a lateral meniscus tear of the right knee, from January 
23, 1997 to June 22, 1998, is denied. 



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

